Name: Commission Regulation (EC) No 1442/2001 of 16 July 2001 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the Republic of India
 Type: Regulation
 Subject Matter: international trade;  Asia and Oceania;  trade policy;  leather and textile industries
 Date Published: nan

 Avis juridique important|32001R1442Commission Regulation (EC) No 1442/2001 of 16 July 2001 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the Republic of India Official Journal L 193 , 17/07/2001 P. 0007 - 0008Commission Regulation (EC) No 1442/2001of 16 July 2001on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the Republic of IndiaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain texile products from third countries(1), as last amended by Regulation (EC) No 391/2001(2), and in particular Article 7 thereof,Whereas:(1) The Memorandum of Understanding between the European Community and the Republic of India on arrangements in the area of market access for textiles products, initialled on 31 December 1994(3) provides that favourable consideration shall be given to certain requests for so-called "exceptional flexibility" by India(2) The Republic of India has made a request on 31 May 2001.(3) The transfers requested by the Republic of India fall within the limits of the flexibility provisions referred to in Article 7 and set out in Annex VIII of Regulation (EEC) No 3030/93.(4) It is appropriate to grant the request.(5) It is desirable that this Regulation enters into force the day after its publication in order to allow operators to benefit from it as soon as possible.(6) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee provided for in Article 17 of Regulation (EEC) No 3030/93,HAS ADOPTED THIS REGULATION:Article 1Transfers between the quantitative limits for textile goods originating in the Republic of India are authorised for the quota year 2001 as detailed in the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 July 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 58, 28.2.2001, p. 3.(3) OJ L 153, 27.6.1996, p. 53.ANNEX>TABLE>